Elliot Gale (WI Bar #1119904)
egale@gajplaw.com
Gale, Angelo, Johnson, & Pruett, P.C.
1430 Blue Oaks Blvd., Ste. 250
Roseville, CA 95747
916-290-7778 ph
916-721-2767 fax
Attorney for Plaintiff
Diana Patterson

                                UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF WISCONSIN


                                              CASE NO. 2:21-cv-00098
Diana Patterson

                         Plaintiff,           PLAINTIFF’S COMPLAINT FOR DAMAGES:

        v.
                                                1. Violation of the Telephone Consumer
                                                   Protection Act
Capital One Bank USA, N.A.                      2. Violation of the Wisconsin Consumer Act

                         Defendant.

        COMES NOW Plaintiff Diana Patterson, an individual, based on information and belief,
to allege as follows:
                                      INTRODUCTION
    1. This is an action for damages brought by an individual consumer for Defendant Capital
One ’s violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter
“TCPA”), which prohibits the use of automated dialing equipment when making calls to
consumers, and for violations of the Wisconsin Consumer Act (hereinafter “WCA”) under Wis.
Stat. § 427, et seq., for Defendant’s unlawful conduct.
    2. Plaintiff brings this action against Defendant Capital One Bank USA, N.A. (hereinafter
“Defendant” or “Capital One”) for its abusive and outrageous conduct in connection with debt
collection activity.



                                                 1


             Case 2:21-cv-00098-NJ Filed 01/22/21 Page 1 of 6 Document 1
    3. While many violations are described below with specificity, this Complaint alleges
violations of the statutes cited in their entirety.
    4. The TCPA was designed to prevent calls like the ones described herein, and to protect
the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give
consumers a choice as to how corporate entities may contact them and to prevent the nuisance
associated with automated or prerecorded calls.
                                    GENERAL ALLEGATIONS
    5.     Plaintiff Diana Patterson(hereinafter “Plaintiff”) is an individual residing in the state of
Wisconsin.
    6.     At all relevant times herein, Capital One was a company engaged, by the use of mail,
email, and telephone, in the business of collecting a consumer debt from Plaintiff.
    7.     Defendant is a debt collector as defined pursuant to Wis. Stat. §427.103(3)(h) as it
engaged in the collection of Plaintiff’s debt personally.
    8.     Plaintiff opened a credit card account issued by Defendant sometime in 2007.
    9.     Capital One was responsible for the extension of credit on Plaintiff’s credit account.
    10. The loan Plaintiff took from Defendant was extended primarily for personal, family or
household purposes.
    11. Defendant has been attempting to collect on a debt that originated from monetary credit
that was extended primarily for personal, family, or household purposes.
    12. Plaintiff’s account was an unsecured credit accounts and Plaintiff began making
payments on the account shortly after the account was open and used for purchases.
    13. Plaintiff eventually became financially unable to continue making payments on her
account.
    14. Defendant began contacting Plaintiff to inquire about the status of the account and to
collect on the payments that were no longer being made.
    15. Plaintiff sent Defendant a letter informing Defendant that Plaintiff was withdrawing her
consent to be contacted on her cellular telephone.
    16. Plaintiff’s notice was sent to Defendant on February 17, 2020 via certified mail.

                                                      2


              Case 2:21-cv-00098-NJ Filed 01/22/21 Page 2 of 6 Document 1
   17. Defendant received Plaintiff’s letter of revocation and representation on February 21,
2020.
   18. Defendant continued to call Plaintiff after the February 17, 2020 certified notice
revocation of consent was sent and subsequently received by Defendant
   19. Defendant continued to contact Plaintiff after she revoked her consent through at least
May 15, 2020; the type of contact was through multiple daily phone calls to Plaintiff’s cellular
telephone.
   20. Defendant would call Plaintiff numerous times each day demanding payment on the
account and often Plaintiff was contacted two or three times a day.
   21. Defendant continued to call Plaintiff on her cellular telephone after she had revoked her
consent.
   22. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
   23. Defendant would use a pre-recorded voice when calling Defendant.
   24. Defendant contacted Plaintiff on at least 70 separate occasions.
                                  FIRST CAUSE OF ACTION
                                     (Violation of the TCPA)
                                          (47 USC § 227)
                                  (Against Defendant Capital One)


   25. Plaintiff realleges and incorporates herein the allegation in each and every paragraph

above as though fully set forth herein.
   26. Defendant was informed that Plaintiff revoked her consent to be contacted by Defendant

in late February of 2020.
   27. Defendant called Plaintiff repeatedly since Plaintiff withdrew her consent to be contacted

by an automatic dialing machine on her cellular telephone.
   28. Defendant received Plaintiffs revocation of consent through certified mail although
Defendant continued to contact Plaintiff on her cellular telephone.
   29. Defendant continued to use a pre-recorded voice when placing unauthorized calls to
Plaintiff’s cellular telephone.


                                                 3


             Case 2:21-cv-00098-NJ Filed 01/22/21 Page 3 of 6 Document 1
   30. Defendant would contact Plaintiff multiple times each day regarding payment on the

accounts.
   31. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
the collection messages without Plaintiff’s prior express consent.
   32. Defendant contacted Plaintiff at least 70 (seventy) times after she revoked her consent to
be contacted on her cellular telephone.
   33. Plaintiff was still contacted multiple times each day on her cellular telephone despite
receiving notice of Plaintiff’s revocation of consent.
   34. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing

system” as defined by 47 U.S.C. §227(a)(1).
   35. These calls were made to Plaintiff’s cellular telephone and were not calls for an

emergency purposed as defined by 47 U.S.C. §227(b)(1)(A)(iii).
   36. Plaintiff expressly revoked any consent that may have previously been given to

Defendant to be contacted by an automatic dialing machine in late January of 2020.
     37. These telephone calls by Defendant, or its agent, violated 47 U.S.C. 227(b)(1)(A)(iii).

                               SECOND CAUSE OF ACTION
                                  (Violation of the WCA)
                                     (Wis. Stat. § 427)
                                    (Against Defendant)
   38. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
above as though fully set forth herein.
   39. Section 427.104(1)(h) of the WCA States:
       In attempting to collect an alleged debt arising from a consumer credit transaction
       or other consumer transaction….a debt collector may not…engage in other conduct
       which can reasonably be expected to threaten or harass the customer or a person
       related to the customer.
   40. Defendant violated section 427(104(1)(h) by engaging in harassing conduct in contacting
Plaintiff over 70 (seventy) times.
   41. It was unfair for Defendant to relentlessly contact Plaintiff through means of numerous
phone calls when Plaintiff notified Defendant to cease calling.


                                                 4


            Case 2:21-cv-00098-NJ Filed 01/22/21 Page 4 of 6 Document 1
    42. Defendant ignored Plaintiff’s demands and continued to systematically place calls to her
cellular telephone without her prior consent and especially after Defendant revoked her consent
to continue to be called.
    43. Defendant engaged in harassing behavior by placing voluminous calls to Plaintiff.
    44. The intent of placing such a large number of harassing calls was to compel Plaintiff into
making a payment on the account.
    45. The WCA was designed to protect consumers, such as Plaintiff, from the exact behavior
engaged in by Defendant.
    46. Section 427.104(1)(j) of the WCA further states:
        In attempting to collect an alleged debt arising from a consumer credit transaction
        or other consumer transaction….a debt collector may not….claim, or attempt to
        threaten to enforce a right with knowledge or reason to know that the right does not
        exist.
    47. Defendant violated section 427.104(1)(j) by continuing to place calls to Plaintiff’s
cellular telephone after Defendant was informed that Plaintiff revoked her consent to be
contacted by Defendant as Plaintiff was represented by counsel and indicated she no longer
authorized calls to be placed to her cellular telephone.
    48. Defendant should have known that it did not have the right to continue harassing Plaintiff
with collection phone calls.
    49. Defendant’s conduct was outrageous, willful, and wanton, and showed a reckless
disregard for the rights of Plaintiff.
    50. Defendant acted in defiance of Plaintiff’s letter of attorney representation and revocation
of consent and the demands that were conveyed to Defendant to stop contacting Plaintiff.
    51. The high volume of calls placed by Defendant to Plaintiff was an attempt by Defendant
to harass Plaintiff into ultimately submitting to making a payment on the account.
                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment as follows:
            a. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
                for each and every violation.


                                                  5


            Case 2:21-cv-00098-NJ Filed 01/22/21 Page 5 of 6 Document 1
          b. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
              in the future.
          c. A declaration that the practices complained of herein are unlawful and violate the
              aforementioned statutes.
          d. Awarding Plaintiff actual damages pursuant to § 427.105, in an amount to be
              determined at hearing.
          e. An award of costs and attorney’s fees pursuant to § 425.308(1)-(2).
          f. Enjoining Defendant from further contacting Plaintiff.


                                                   Gale, Angelo, Johnson, & Pruett, P.C.

Dated: January 22, 2021                            By:     /s/ Elliot Gale
                                                   Elliot Gale
                                                   egale@gajplaw.com
                                                   Gale, Angelo, Johnson, & Pruett, P.C.
                                                   1430 Blue Oaks Blvd., Ste. 250
                                                   Roseville, CA 95747
                                                   916-290-7778 ph
                                                   916-721-2767 fax

                                                   Attorney for Plaintiff


                               DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial of this matter by jury.
                                                     Gale, Angelo, Johnson, & Pruett, P.C.

Dated: January 22, 2021                            /s/ Elliot Gale
                                                   Elliot Gale
                                                   Attorney for Plaintiff




                                               6


          Case 2:21-cv-00098-NJ Filed 01/22/21 Page 6 of 6 Document 1
